In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 18-2561
JULIO DE LIMA SILVA,
                                                  Plaintiff-Appellant,
                                 v.

STATE OF WISCONSIN, DEPARTMENT OF CORRECTIONS, et al.,
                                    Defendants-Appellees.
                     ____________________

         Appeal from the United States District Court for the
                   Western District of Wisconsin.
           No. 17-cv-00128 — William M. Conley, Judge.
                     ____________________

  ARGUED FEBRUARY 8, 2019 — DECIDED FEBRUARY 22, 2019
               ____________________

   Before FLAUM, BARRETT, and SCUDDER, Circuit Judges.
    FLAUM, Circuit Judge. Plaintiff-appellant Julio de Lima
Silva, a Brazilian citizen who self-identifies as Latino, worked
as a correctional sergeant for the State of Wisconsin, Depart-
ment of Corrections (“DOC”). His use of force on an inmate
triggered an internal review process and ultimately led to his
discharge. The individual defendants—Quala Champagne,
the Warden of Wisconsin Correctional Center System
2                                                  No. 18-2561

(“WCCS”), Andrea Bambrough, the Human Resources Direc-
tor of WCCS, and David Hicks, a Corrections Unit Supervisor
at Columbia Correctional Institution—played various roles in
that review process. To challenge his discharge, plaintiff filed
this lawsuit, bringing discrimination claims against the DOC
under Title VII, 42 U.S.C. § 2000e–2(a)(1), (Count I); against
the individual defendants and the DOC under 42 U.S.C.
§ 1983, alleging a violation of the Equal Protection Clause
(Counts II and III, respectively); and against all defendants
under 42 U.S.C. § 1981 (Count IV). The district court granted
defendants summary judgment on all counts. For the follow-
ing reasons, we affirm in part and reverse and remand in part.
We reverse the district court’s award of summary judgment
to the DOC on plaintiff’s Title VII claim and to Champagne
on plaintiff’s equal protection claim brought pursuant to
§ 1983, and we otherwise affirm the district court’s judgment.
                        I. Background
    A. Factual Background
    Plaintiﬀ’s career with the DOC began in the summer of
2012. In his application to the DOC, he identiﬁed his race and
ethnicity as Latino. He also indicated that he was from Brazil.
On July 1, 2013, he became a correctional sergeant in the Chal-
lenge Incarceration Program (“CIP”) at the St. Croix Correc-
tional Center (“St. Croix”). Of the approximately thirty em-
ployees that comprised the security staﬀ at St. Croix in 2014,
plaintiﬀ was the only nonwhite employee.
   The CIP is an alcohol and drug abuse program that eligible
inmates can complete in hopes of receiving early release from
their sentences. It is a military-style “boot camp” with strict
No. 18-2561                                                  3

rules that are unique to the program. Inmates agree to be sub-
ject to these special rules when they enroll in the CIP.
      1. Plaintiﬀ’s Use of Force
    On June 23, 2014, plaintiﬀ worked the night shift with Ser-
geant Paul Fulton. While making rounds, Fulton twice ob-
served inmate Fernando Haro covering his head in violation
of the CIP’s rules. Fulton woke Haro up on both occasions to
instruct him to keep his head uncovered. After the second in-
struction, Haro used profanities and told Fulton that he was
done with the program and wanted to leave, which violated
another rule. Plaintiﬀ overheard arguing voices and went to
assist Fulton. Plaintiﬀ told Haro to calm down and to follow
orders. Eventually, Haro complied. Plaintiﬀ and Fulton then
returned to the lower control room where they discussed the
situation. At that time, Fulton told plaintiﬀ what had hap-
pened with Haro before plaintiﬀ arrived on the scene.
    Meanwhile, the disturbance between Haro and Fulton had
awakened the other inmates, and several of those inmates
now needed to use the restroom. In the CIP, inmates may only
use the restroom if they request and obtain permission from
the oﬃcers. To do so, they must stand in the “position of at-
tention” and wait for a correctional sergeant to grant them
permission. An inmate is in the “position of attention” when
his arms are down at his sides and his feet are in the shape of
a “V” with his heels touching.
   Fulton was in the process of granting individual inmates
permission to use the restroom when Haro got up from his
bed and, without standing at attention or seeking permission,
grabbed his toiletries, and walked toward the restroom. Nei-
ther Fulton nor plaintiﬀ granted Haro permission to do so.
4                                                         No. 18-2561

Fulton and plaintiﬀ discussed how Haro’s refusal to follow
the CIP’s rules could cause an altercation among inmates
given that Haro had cut in line to use the restroom. They de-
cided that plaintiﬀ would talk to Haro.
    As plaintiﬀ approached Haro from behind, he directed
Haro to go back to his bunk in a loud voice. 1 When Haro did
not comply, plaintiﬀ gave the directive two more times, esca-
lating the volume of his voice each time. Plaintiﬀ moved into
a position of control behind Haro and observed that Haro was
not in the position of attention. Plaintiﬀ told Haro that he had
already ordered him to return to his bunk three times and
Haro was not in a position of attention. Plaintiﬀ observed
Haro look over his shoulder at him and state, “go fuck your-
self, you son of a bitch.” Plaintiﬀ perceived this over-the-
shoulder glance from Haro as a “target glance,” which is
when a subject looks to see where the target is and to assess
the target.
    There is a dispute over what happened after Haro glanced
at plaintiﬀ. 2 Plaintiﬀ remembers that Haro clenched his ﬁsts
and raised his arms into a ﬁghter stance. Because of this per-
ception, plaintiﬀ approached Haro from the back-left side and
applied a wrist lock to Haro. When plaintiﬀ felt Haro resist
the hold, he decentralized Haro, while telling Haro to “stop
resisting.” 3 Plaintiﬀ says he decentralized Haro because he

    1 A security camera captured plaintiff’s use of force, but the video
does not have audio of the incident.
    2 Several DOC employees reviewed the video and developed different

opinions about what they saw happen.
    3An officer “decentralizes” an inmate when he physically directs an
inmate to the floor.
No. 18-2561                                                               5

thought that a potential attack was imminent. Plaintiﬀ also
says he attempted to control the speed of Haro’s descent by
using a circular motion. It is undisputed that Haro was not
injured during the decentralizing process.
    While Haro was on the ground, plaintiﬀ positioned him-
self at Haro’s side, with his knee on the ground. Both of plain-
tiﬀ’s hands cupped Haro’s arm in a compliance hold. Plaintiﬀ
asked Haro if he was okay, to which Haro replied yes, and
plaintiﬀ oﬀered Haro medical assistance. Still on the ground,
Haro engaged in “passive resistance” 4 by commenting to
plaintiﬀ that “this is all bullshit,” calling plaintiﬀ ma’am, and
using profanities. As a result, plaintiﬀ kept Haro on the
ground to calm him down. Fulton, who had arrived on the
scene, did not feel that plaintiﬀ had Haro on the ground too
long.
    Once Haro calmed down (and over two minutes had
passed), plaintiﬀ advised Haro that he would assist Haro to
his feet, they would go to the lower barracks group room, and
Haro would wait there until Captain Scott Grady arrived to
talk to him about what had happened. Plaintiﬀ then escorted
Haro to the lower barracks group room. Plaintiﬀ did not place
handcuﬀs on Haro because he felt he had total control of him. 5
Plaintiﬀ did not advise Haro that he could ﬁle a grievance—
plaintiﬀ says he was not trained to give such advice after a use

    4 Division of Adult Institution (“DAI”) Policy #306.07.01 defines “pas-

sive resistance” as “[r]esistance from a subject which does not physically
counteract staff’s attempt at control and which does not create a risk of
bodily harm to the staff or to another.”
    5 Both Captain Grady and Superintendent JoAnn Skalski confirmed
that there was no requirement at St. Croix in June of 2014 that correctional
officers had to use handcuffs after decentralizing an inmate.
6                                                  No. 18-2561

of force. It was his understanding that the supervisor would
provide this information to the inmate.
   When Grady reported for work at approximately 5:00 AM
on June 23, 2014, plaintiﬀ told Grady what had occurred.
Grady instructed plaintiﬀ to write an incident report. Plaintiﬀ
had already started working on the incident report before
Grady reported for work and he completed it at around 5:30
AM.

   Grady read plaintiﬀ’s incident report and thought there
were discrepancies between what plaintiﬀ had told him and
what plaintiﬀ had written in the report. This prompted Grady
to email Superintendent JoAnn Skalski about the incident.
Skalski, in turn, directed Grady to look at the video of the in-
cident. After reviewing the video, Grady became concerned
with the way plaintiﬀ approached and handled Haro.
   One month later, Skalski contacted Human Resources to
report the incident. Soon thereafter, Warden Quala Cham-
pagne watched the video of the incident and had similar con-
cerns. Defendants put plaintiﬀ on administrative suspension
on July 25, 2014—more than one month after the incident oc-
curred.
       2. Plaintiﬀ’s Personnel Investigation
    Champagne ordered a personnel investigation of plain-
tiﬀ’s use of force—it was her practice to do so whenever she
received a report that a DOC employee violated a work rule.
During a personnel investigation, investigators review mate-
rials, conduct interviews, and draft a report of their ﬁndings.
In practice, a personnel investigation results in a packet of
eight documents and a recommendation about whether the
No. 18-2561                                                    7

facts support any work-rule violations. At the end, if the ap-
pointing authority (here, Champagne) believes there is prob-
able cause to discipline an employee, the personnel investiga-
tion packet is transferred to the Employment Relations Spe-
cialists for review.
    Champagne assigned Maria Silao-Johnson and Jeﬀ Jaeger,
superintendents at other correctional facilities, to conduct
plaintiﬀ’s personnel investigation. After reviewing video of
the incident, neither Silao-Johnson nor Jaeger saw Haro as-
sume a ﬁghter stance. Plaintiﬀ says Jaeger laughed at his ac-
cent and called him a “liar” during their interview on August
20, 2014. Jaeger thought plaintiﬀ was being untruthful when
plaintiﬀ wrote in his incident report: “Due to poor illumina-
tion, his clenched ﬁst. I originally just secured his left arm. I
had him by his wrist but he was struggling with me and then
I decentralized him.”
    Once they completed the investigation, Silao-Johnson and
Jaeger drafted a “Summary of Investigation.” This report con-
cluded that plaintiﬀ potentially violated Work Rule #2 for us-
ing excessive force, Work Rule #6 for providing false infor-
mation during the investigation, and Work Rule #11 for
threatening or attempting to inﬂict bodily harm on an inmate
without provocation or reasonable justiﬁcation. It also deter-
mined that plaintiﬀ may have violated executive and admin-
istrative directives regarding the proper use of force.
    In turn, David Hicks, as the Employment Relations Spe-
cialist on the case, reviewed the personnel investigation
packet and determined the investigation was thorough, unbi-
ased, and complete. He presented his ﬁndings to the Infrac-
tion Review Team (“IRT”) and recommended that the case
proceed to a predisciplinary meeting. The purpose of the IRT
8                                                       No. 18-2561

is to ensure that the DOC consistently administers discipline.
It reviews the personnel investigation interview and other rel-
evant evidence in order to decide if work rules were in fact
violated and whether a predisciplinary meeting should fol-
low. If the IRT decides work rules were violated, the matter
proceeds to the Disciplinary Action Review Team (“DART”).
   In plaintiﬀ’s case, Champagne, Bambrough, and a security
director were on the IRT. They decided that plaintiﬀ used ex-
cessive force when other options were available to him. As a
result, Hicks searched Human Resources’s disciplinary data-
base in order to prepare a list of other employees who have
incurred discipline for similar misconduct. The DART uses
that list, which includes information about the individual em-
ployee’s rule violation, discipline received, rank, and employ-
ing institution, as a general guide while it evaluates the rele-
vant employee’s rule violation(s). At the end of its review pro-
cess, the DART determines if discipline is going to be imposed
and, if so, at what level. Ultimately, the appointing authority
decides what level of discipline to impose.
   At plaintiﬀ’s DART meeting, which involved the same IRT
members, Hicks gave examples where correctional oﬃcers
had engaged in excessive use of force and had not been termi-
nated. There was only one incident after 2010 where excessive
use of force resulted in the oﬃcer’s termination. 6 According
to Hicks, the DART had a long discussion about these other
discipline cases and members of the DART indicated that
maybe the other cases should have resulted in termination.



    6Hicks only considered incidents after 2010 because the work rules
changed in 2010.
No. 18-2561                                                  9

    Finally, plaintiﬀ’s case was sent to a Management Advi-
sory Team (“MAT”) to review whether the appointing author-
ity could impose a discipline above the policy recommenda-
tion. Under DOC policy, discipline should be assigned ac-
cording to the progression schedule outlined in Executive Di-
rective #2. For example, a ﬁrst violation results in a written
reprimand and a second violation results in a one-day sus-
pension without pay. Based on this schedule, it ordinarily
takes six violations before an employee’s punishment would
warrant discharge. And according to state human resources
rules eﬀective in 2014, discipline involving a ﬁve-day suspen-
sion or greater, or any skips in the progression, would un-
dergo an additional review by a MAT.
   To prepare the MAT to review plaintiﬀ’s case, Hicks
drafted a summary document showing plaintiﬀ’s seniority
date, classiﬁcation, where he worked, any prior discipline,
any performance evaluations, what the appointing authority
was requesting, why it was requested, and whether or not
plaintiﬀ had acted like that in the past. As discussed below,
plaintiﬀ ultimately received discipline that required a signiﬁ-
cant skip in the progression.
      3. Plaintiﬀ’s Use of Force Review
    Separate from the personnel investigation, Champagne
also requested an independent “Use of Force Review,”
wherein experts determine if the use of force was appropriate
and proper. The experts review incident reports written about
10                                                 No. 18-2561

the incident, view videos or photos related to the incident,
and conduct interviews.
    Experts Jason Achterberg, the Security Director at Stanley
Correctional Institution, and Hans Kuster, a Captain at Osh-
kosh Correctional Institution, reviewed plaintiﬀ’s use of force.
Their review consisted of conducting a site visit to learn more
about the CIP, watching the video of the incident, and inter-
viewing plaintiﬀ and Fulton. In his interview with these ex-
perts, plaintiﬀ explained that he saw Haro give him a target
glance and that he felt Haro was going to hit him. Achterberg
and Kuster, however, felt plaintiﬀ had the opportunity to dis-
engage; they did not feel that Haro was an immediate threat.
Accordingly, they concluded that plaintiﬀ used unreasonable
force to control Haro and they submitted a report to that eﬀect
to Champagne.
       4. Plaintiﬀ’s Discharge
   Champagne sent plaintiﬀ a letter dated December 22,
2014, informing him that he was discharged from his employ-
ment at the DOC. She explained that the basis for the dis-
charge was his violation of three DOC Work Rules:
       Work Rule #2: Failure to comply with written
       policies and procedures including but not lim-
       ited to Executive Directives and Administrative
       Directives; and
       Work Rule #6: Falsiﬁcation of records, know-
       ingly giving false information or knowingly
       permitting, encouraging or directing others to
       do so. Failing to provide truthful, accurate and
       complete information when required; and
No. 18-2561                                                                11

        Work Rule #11: Threatening, attempting or in-
        ﬂicting bodily harm on another employee, in-
        mate, juvenile, oﬀender or the public.
The letter further explained that the decision to charge him
with these rule violations stemmed from information learned
through the personnel investigation. In relevant part, the let-
ter described the decentralization and concluded that this was
a use of “excessive force” in violation of DAI Policy
#306.07.01: Use of Force 7 and DAI Policy #306.07.02: Princi-
ples of Subject Control. 8 The letter also stated that the incident
report plaintiﬀ ﬁlled out “did not provide accurate infor-
mation of the events leading up to [his] use of force” because
the video evidence showed the inmate in the position of at-
tention and did not support plaintiﬀ’s claim that the inmate
assumed a “ﬁght position.” Finally, the letter concluded: “Alt-
hough you have not had any disciplinary action within the
last 12 months, based on the seriousness of your violations, I
have just cause to escalate progressive discipline to termina-
tion.”



    7  This policy describes the use of force generally; it defines “[n]on-
deadly force” as that “[f]orce which the user reasonably believes will not
create a substantial risk of causing death or great bodily injury to another.”
And it permits correctional staff to use nondeadly force “if the user of force
reasonably believes it is immediately necessary to realize one of” several
defined purposes. The defined purposes include, among others: to pre-
vent death or bodily injury to oneself or another; to prevent unlawful
damage to property; to control a disruptive inmate; and to enforce a DOC
rule, a posted policy or procedure, or an order of staff member.
    8 The “Principles of Subject Control” policy refers to a system of ver-
balization skills and physical alternatives that enhance security for staff
and inmates.
12                                                          No. 18-2561

   Champagne was the ﬁnal decisionmaker with respect to
the discipline imposed on plaintiﬀ.
          5. A Coworker’s Use of Force
    On May 15, 2014, approximately one month before plain-
tiﬀ’s interaction with Haro, another oﬃcer—Terry Korte—
used force on another inmate at St. Croix. Korte is a white cor-
rectional sergeant and a citizen of the United States. Speciﬁ-
cally, Korte pushed an inmate into a wall several times and
grabbed the inmate’s head with both hands because the in-
mate was not standing in the position of attention and the in-
mate was laughing in violation of the CIP’s rules. 9 Korte did
not place the inmate in handcuﬀs. After the incident, Korte
did not ﬁle an incident report or immediately notify a super-
visor. 10 Instead, Korte prepared a “learning instruction,” a
form in which the author describes what he observed. Nota-
bly, Korte’s learning instruction did not contain any infor-
mation about Korte pushing the inmate into the wall or grab-
bing the inmate’s head.
    There was a personnel investigation into Korte’s use of
force. 11 As part of the investigation, Korte and some inmates
sat for interviews. Korte explained in his interview that he did
not remember pushing the inmate into the wall or grabbing
the inmate’s head, as the video indicated. Ultimately, the in-
vestigators determined that Korte violated Work Rules #2, #4,

     9Surveillance video also captured Korte’s use of force, but that video
is not in the record.
     10
      At his deposition, Korte explained that there was no supervisor on
duty for him to notify.
     11 Champagne and Bambrough were also on the IRT and the DART in

Korte’s case.
No. 18-2561                                                  13

and #11. The investigation summary does not cite Korte for
providing false information, even though his learning instruc-
tion omits any description of how he used force.
    Champagne was the ﬁnal decisionmaker as to Korte’s
punishment. She sent him a letter, dated August 14, 2014, in-
forming him that he was being suspended without pay for
one day. The basis for the suspension was his violations of
three DOC Work Rules #2, #4, and #11. Work Rule #4 states:
“Negligence in the performance of assigned duties or failure
to exercise good judgment in dealing with employees, juve-
niles, oﬀenders or the public.” The letter then described the
use of force Korte applied: “You began verbally interacting
with the inmate; however, you continued to place your hands
on the inmate, pushing him into the wall several times, and
on one occasion during your interaction, you grabbed the in-
mate by the head with both hands.” It did not, however, state
that Korte’s actions constituted excessive use of force or a vi-
olation of DAI Policy #306.07.01: Use of Force. The letter ex-
plained that although Korte did not have a disciplinary action
within the preceding year, and although the schedule of pro-
gression indicated that a written reprimand would be the ap-
propriate punishment, the seriousness of his misconduct war-
ranted the harsher punishment of a one-day suspension.
       6. Plaintiﬀ’s WERC Hearing
   Plaintiﬀ appealed the termination of his employment un-
der Wisconsin Statute § 230.44 for review by the Wisconsin
Employment Relations Commission (“WERC”). A two-day
hearing before WERC Chairman James Scott followed. On the
ﬁrst day of the hearing, August 12, 2015, the following wit-
nesses appeared: Haro, Fulton, Grady, Silao-Johnson, Achter-
berg, Bambrough, Champagne, Hicks, and Skalski. On the
14                                                 No. 18-2561

second day of the hearing, August 13, 2015, the parties ques-
tioned plaintiﬀ.
    On March 9, 2016, Chairman Scott issued his Decision and
Order, ordering the DOC to reinstate plaintiﬀ to his position
without loss of seniority and to pay plaintiﬀ all lost wages and
beneﬁts less any interim earnings. In order to reach that re-
sult, Chairman Scott made several pertinent ﬁndings. He re-
jected plaintiﬀ’s purported violation of Work Rule #11 for a
threat or attempt to inﬂict bodily harm because the record did
not support Haro’s claim of injury resulting from the incident.
He also rejected the purported violation of Work Rule #6 for
falsiﬁcation of records because he determined “the video is
not conclusive as to what Haro was doing immediately before
the ‘destabilization,’” so the video could not “directly contra-
dict[]” plaintiﬀ’s version of the events. Thus, he concluded the
only basis for discipline was Work Rule #2.
    Chairman Scott then examined that purported violation
more closely. He decided that the DOC did not carry its bur-
den of proving that plaintiﬀ violated Work Rule #2 because:
(1) the DOC relied on speculative testimony from Achterberg
about the use of force; (2) the DOC’s witnesses had diﬀerent
opinions about the custom or expectation of using handcuﬀs
after a use of force, which led him to conclude that an error of
judgment in interpreting such “a complex set of policies” does
not create just cause for discharge; (3) Champagne’s explana-
tion of the diﬀerence in treatment between plaintiﬀ’s and
Korte’s use of force was “less than convincing” because it
turned on plaintiﬀ’s decision to wait ﬁfteen minutes until his
supervisor’s shift started before reporting the incident, and
not on the relative violence of the two uses of force; (4) there
were inconsistencies in the DOC’s application of its rules and
No. 18-2561                                                   15

policies, as Hicks’s research uncovered incidents where staﬀ
had used excessive force and were not terminated, but the
DOC did not present evidence about the details of those inci-
dents; and (5) the six-month delay between the incident and
plaintiﬀ’s discharge suggested the DOC discharged plaintiﬀ
only “to avoid criticism of the delay.”
    Then, on July 28, 2016, Chairman Scott issued a Decision
and Order on plaintiﬀ’s request for fees and costs. In order to
award fees and costs, he had to decide whether the DOC was
“substantially justiﬁed,” as deﬁned by Wisconsin Statute
§ 227.485(2)(f), in taking its position that it had just cause to
discharge plaintiﬀ. To prove its position was substantially jus-
tiﬁed, the DOC had to demonstrate that its decision had a rea-
sonable basis in truth for the facts alleged, a reasonable basis
in law for the theory promulgated, and that there was a rea-
sonable connection between the facts alleged and the legal
theory advanced. Sheely v. Wis. Dep’t of Health & Soc. Servs.,
442 N.W.2d 1, 9 (Wis. 1989). Chairman Scott decided the DOC
could not substantially justify its position (to discharge plain-
tiﬀ) because the results of the DOC’s personnel investigation
were inconclusive. And Chairman Scott further explained:
       DOC’s apparent inability to substantially justify
       its position is compounded by its inexplicable
       diﬀerence in treatment between [plaintiﬀ] and
       coworker Terry Korte…. As discussed in the de-
       cision on the merits, the explanation for the dif-
       ference in treatment was nonsensical. DOC
       completely undermined its case by oﬀering this
       transparently false explanation for an obvious
       diﬀerential in treatment. But for that position
       this could arguably be a case where DOC made
16                                                 No. 18-2561

       a judgment call on a relatively close case. The
       inexplicable diﬀerential in treatment leads to
       the conclusion that there was no reasonable ba-
       sis in truth for the facts as alleged.
     B. Procedural Background
    Plaintiﬀ ﬁled his complaint in federal court on February
21, 2017. He amended his compliant twice. The second
amended complaint, ﬁled on June 30, 2017, is the operative
complaint; it includes four counts: Count I alleges discrimina-
tion under Title VII against the DOC; Counts II and III allege,
pursuant to § 1983, a violation of the Equal Protection Clause
of the Fourteenth Amendment against the individual defend-
ants and the DOC; and Count IV alleges discrimination under
§ 1981 against all defendants.
    Defendants ﬁled a motion for summary judgment on
March 2, 2018, arguing that plaintiﬀ lacked evidence to prove
intentional discrimination under Title VII or § 1983. Plaintiﬀ
ﬁled his response on March 23, 2018, arguing that Korte is a
similarly-situated employee and that defendants’ diﬀering
treatment of him and Korte is evidence he was terminated
based on his race or national origin, and that defendants’ prof-
fered nondiscriminatory reasons for his discharge were pre-
textual. Defendants ﬁled their reply on April 23, 2018.
    The district court issued its decision on June 19, 2018,
granting summary judgment for defendants. The court de-
cided that the record did not support an inference that Korte’s
conduct was comparable to plaintiﬀ’s because the personnel
investigation and the use of force review found that plaintiﬀ’s
use of force was unreasonable, and that plaintiﬀ was not
truthful when interviewed. And even if a reasonable jury
No. 18-2561                                                     17

could ﬁnd similar conduct, the court reasoned that plaintiﬀ
had not established that defendants’ proﬀered reasons for his
discharge were pretextual. This appeal followed.
                         II. Discussion
     “The court shall grant summary judgment if the movant
shows that there is no genuine dispute as to any material fact
and the movant is entitled to judgment as a matter of law.”
Fed. R. Civ. P. 56(a). We review a grant of summary judgment
de novo, drawing all reasonable inferences for the nonmoving
party and viewing the record in the light most favorable to
the nonmoving party. Barbera v. Pearson Educ., Inc., 906 F.3d
621, 628 (7th Cir. 2018). We may aﬃrm the grant of summary
judgment on any ground supported by the record, as long as
the parties adequately presented the issue before the district
court and the nonmoving party had an opportunity to contest
it. O’Brien v. Caterpillar Inc., 900 F.3d 923, 928 (7th Cir. 2018).
   A. Discrimination Claims
    The complaint alleges race and national origin discrimina-
tion in violation of Title VII and the Equal Protection Clause
of the Fourteenth Amendment. Under Title VII, it is unlawful
for an employer to “discriminate against any individual ... be-
cause of such individual’s race ... or national origin.” 42 U.S.C.
§ 2000e–2(a)(1); see also Lauderdale v. Ill. Dep’t of Human Servs.,
876 F.3d 904, 909 (7th Cir. 2017). Similarly, the Equal Protec-
tion Clause protects against intentional discrimination on the
basis of race or national origin, and 42 U.S.C. § 1983 provides
an employee subjected to such discrimination a path to relief.
See Lauderdale, 876 F.3d at 909–10. We evaluate discrimination
claims brought under both Title VII and § 1983 using the same
18                                                               No. 18-2561

standard. Egonmwan v. Cook Cty. Sheriﬀ’s Dep’t, 602 F.3d 845,
850 n.7 (7th Cir. 2010). 12
    Discrimination claims may survive summary judgment
when a plaintiﬀ presents evidence that permits a reasonable
factﬁnder to conclude that the employer took an adverse ac-
tion against the employee because of the employee’s race or
national origin. See Ortiz v. Werner Enters., Inc., 834 F.3d 760,
765 (7th Cir. 2016). In deciding motions for summary judg-
ment, courts must consider the evidence as a whole. See id.
    Here, plaintiﬀ seeks to establish discrimination by pre-
senting evidence that despite the similarity between his mis-
conduct and Korte’s, the DOC, acting through Champagne,
gave plaintiﬀ a more severe punishment. In addition to this
comparative evidence, plaintiﬀ argues that the nondiscrimi-
natory reasons defendants gave for deciding to discharge him
were merely a guise to cover defendants’ discriminatory dis-
cipline.
          1. Comparable Misconduct
   Discrimination may be inferred when an employer treats
an employee in a protected class less favorably than it treats a
similarly-situated employee outside that class. Coleman v. Do-
nahoe, 667 F.3d 835, 846 (7th Cir. 2012). To determine whether


     12 We aﬃrm the district court’s grant of summary judgment in favor
of all defendants on plaintiﬀ’s 42 U.S.C. § 1981 claim. Section 1981 “pro-
hibits race discrimination in the making and enforcing of contracts.”
O’Leary v. Accretive Health, Inc., 657 F.3d 625, 630 (7th Cir. 2011). But, § 1981
“does not create a private right of action against state actors.” Campbell v.
Forest Pres. Dist. of Cook Cty., 752 F.3d 665, 671 (7th Cir. 2014). Ra-
ther, § 1983 is “the exclusive remedy for violations of § 1981 committed by
state actors.” Id.
No. 18-2561                                                    19

employees are similarly situated, courts ask “whether the
other employees’ situations were similar enough to the plain-
tiﬀ’s that it is reasonable to infer, in the absence of some other
explanation, that the diﬀerent treatment was a result of race
or some other unlawful basis.” Luster v. Ill. Dep’t of Corr., 652
F.3d 726, 730 (7th Cir. 2011). In cases such as this, where the
plaintiﬀ alleges the employer disciplined him more harshly
than his comparator, “‘the most-relevant similarities are those
between the employees’ alleged misconduct, performance
standards, and disciplining supervisor,’ rather than job de-
scription and duties.” Coleman, 667 F.3d at 849 (quoting Rodg-
ers v. White, 657 F.3d 511, 518 (7th Cir. 2011)). “[T]he critical
question is whether [the employees] have engaged in conduct
of comparable seriousness.” Peirick v. Ind. Univ.-Purdue Univ.
Indianapolis Athletics Dep’t, 510 F.3d 681, 689 (7th Cir. 2007).
Conduct may be comparably serious if it violates the same
rule or is of a similar nature. Id.
    Plaintiﬀ maintains that the underlying misconduct in his
case is comparable to Korte’s, and as a result, the discrepancy
in the charges he and Korte received is evidence that he was
discharged because of his race and national origin. Defend-
ants disagree that Korte engaged in similar misconduct. They
compare the investigatory and disciplinary documents in
plaintiﬀ’s case to those in Korte’s case. While both personnel
investigations found that plaintiﬀ and Korte violated Work
Rule #2 for failing to comply with policies and Work Rule #11
for threatening, attempting to inﬂict, or inﬂicting bodily harm
on an inmate, only plaintiﬀ’s personnel investigation found a
violation of Work Rule #6 for falsifying records. Korte did not
receive that charge. Relatedly, only plaintiﬀ’s discharge letter
20                                                 No. 18-2561

referenced the use of “excessive force” and a violation of DAI
Policy #306.07.01: Use of Force.
    Whether plaintiﬀ and Korte were charged with violating
the same set of rules is not dispositive. Plaintiﬀ may establish
that his use of force was as serious as Korte’s by showing that
their misconduct was of a similar nature. See Peirick, 510 F.3d
at 689. On this point, plaintiﬀ prevails.
   Korte pushed an inmate into a wall several times and
grabbed the inmate by the head after the inmate refused to
stand in line and was laughing. Plaintiﬀ decentralized an in-
mate after the inmate had recently ignored two separate or-
ders from Fulton, disregarded policy by cutting in line to use
the restroom, ignored plaintiﬀ’s verbal commands, and gave
plaintiﬀ a target glance while stating expletives. Plaintiﬀ also
held the inmate on the ground for approximately two minutes
until the inmate stopped his “passive resistance.”
    Although there are distinctions between the circum-
stances leading up to each oﬃcer’s use of force and the way
in which each oﬃcer used force, both oﬃcers used force on
inmates who were violating the CIP’s rules, and fortunately,
neither inmate sustained injuries. It is not for us to determine
whether either oﬃcer’s use of force was appropriate. We only
decide whether Korte is a useful comparator in a discrimina-
tion analysis. And while we do not condone either plaintiﬀ’s
or Korte’s actions, we note that plaintiﬀ was dealing with a
less compliant inmate than Korte was, which meant the need
for a response in plaintiﬀ’s case was arguably greater than in
Korte’s case. Both oﬃcers responded by restricting the in-
mates’ movement—Korte forced the inmate’s body into a wall
and plaintiﬀ forced the inmate’s body onto the ground. It is
undisputed that plaintiﬀ incapacitated his inmate longer than
No. 18-2561                                                   21

Korte did, but it is also undisputed that plaintiﬀ kept the in-
mate on the ground because the inmate was engaging in pas-
sive resistance. There is no indication that the inmate on
which Korte used force passively resisted him. On balance,
we view these use of force incidents as having a similar na-
ture.
    Defendants maintain that Korte is not a useful comparator
because unlike plaintiﬀ, Korte did not lie during his personnel
investigation when asked about his conduct. Defendants base
their position that Korte did not lie on the following question
and answer series during his personnel investigation: The in-
terviewer asked Korte: “Do you recall grabbing [the inmate]
by the face?” and Korte responded: “No, did I? I know you
have it on camera, did I really do that? Uh, no.” Such testi-
mony either shows that Korte equivocated in responding to
the question or that he did not remember his actions; it does
not prove that Korte did not lie during an investigation. More-
over, the record shows that when Korte ﬁlled out the “learn-
ing instruction” after the incident, he declined or forgot to in-
clude any mention of how he pushed an inmate into the wall
and grabbed the inmate’s head. Such a glaring omission
would tend to show that the author was less than forthright.
As a result, it is not the case that Korte’s reporting of his use
of force was so thorough and forthcoming that it renders him
ineligible to serve as a comparator here. To the extent defend-
ants believed there were discrepancies in plaintiﬀ’s reporting
of his use of force, discrepancies of a similar nature also ex-
isted in Korte’s reports.
   Consequently, a reasonable jury could conclude that
plaintiﬀ and Korte engaged in comparably serious conduct.
22                                                 No. 18-2561

In turn, we consider whether there is a legitimate nondiscrim-
inatory reason behind defendants’ decision to discharge
plaintiﬀ for his use of force, but only to suspend Korte for one
day for his use of force.
       2. Pretext for Discriminatory Charges and Punishment
    An inference of discrimination may follow when the em-
ployer’s purported nondiscriminatory reason for taking an
adverse action against the employee was pretextual, meaning
it was “a lie” or “a phony reason.” Smith v. Chi. Transit Auth.,
806 F.3d 900, 905 (7th Cir. 2015) (quotation marks and citation
omitted). To show pretext, plaintiﬀ must “identify such weak-
nesses, implausibilities, inconsistencies, or contradictions” in
defendants’ stated reasons for their allegedly discriminatory
actions “that a reasonable person could ﬁnd [it] unworthy of
credence.” Coleman, 667 F.3d at 852–53 (alteration in original)
(quoting Boumehdi v. Plastag Holdings, LLC, 489 F.3d 781, 792
(7th Cir. 2007)).
    In other words, a plaintiﬀ would not succeed on her dis-
crimination claim if the employer “honestly believed” its
stated rationale for its adverse employment action, even if this
honest belief was “foolish, trivial, or baseless.” Id. at 853
(quoting Boumehdi, 489 F.3d at 792). But, a plaintiﬀ would win
her case if she showed that “the stated reason, even if actually
present to the mind of the employer, wasn’t what induced
[the employer] to take the challenged employment action,”
because that would constitute pretext. Id. (quoting Forrester v.
Rauland–Borg Corp., 453 F.3d 416, 418 (7th Cir. 2006)); see also
O’Leary v. Accretive Health, Inc., 657 F.3d 625, 635 (7th Cir.
2011) (“The question is not whether the employer’s stated rea-
No. 18-2561                                                                 23

son was inaccurate or unfair, but whether the employer hon-
estly believed the reasons it has oﬀered to explain the dis-
charge.”).
    To explain the diﬀerences in plaintiﬀ’s and Korte’s charges
and punishment, defendants rely on Champagne’s belief that
plaintiﬀ’s use of force was more extreme than Korte’s, and the
number of investigators and reviewers who found plaintiﬀ’s
use of force to be unreasonable. Plaintiﬀ challenges defend-
ants’ ability to argue that their reasons were not pretextual in
light of Chairman Scott’s ﬁndings and conclusions. 13 Alterna-
tively, plaintiﬀ argues that a reasonable jury could ﬁnd pre-
text because Champagne’s explanations for the diﬀerent dis-
ciplinary decisions evolved over time and defendants’ rea-
sons for charging plaintiﬀ with falsifying documents were di-
vorced from the factual record.
           i.    Issue Preclusion
   Given Chairman Scott’s ﬁndings and conclusions that
there was “no credible evidence” to show plaintiﬀ violated
Work Rules #6 and #11, there was insuﬃcient evidence to
show that plaintiﬀ violated Work Rule #2, “Champagne[’s]
explanation for the diﬀerences in treatment between [plaintiﬀ
and Korte was] less than convincing,” and the DOC’s position
was not “substantially justiﬁed,” plaintiﬀ argues that issue




    13 Plaintiff acknowledges that issue preclusion does not apply to his
Title VII claim. See Univ. of Tenn. v. Elliott, 478 U.S. 788, 796 (1986) (“Con-
gress did not intend unreviewed state administrative proceedings to have
preclusive effect on Title VII claims.”).
24                                                   No. 18-2561

preclusion bars defendants from arguing that they had legiti-
mate and nondiscriminatory reasons for discharging him. We
disagree.
     Issue preclusion seeks to “conserv[e] judicial resources[]
and foste[r] reliance on judicial action by minimizing the pos-
sibility of inconsistent decisions.” Taylor v. Sturgell, 553 U.S.
880, 892 (2008) (alterations in original) (quoting Montana v.
United States, 440 U.S. 147, 153–54 (1979)). It prohibits parties
from relitigating an issue after a court considered the parties’
arguments on that issue and resolved it in a manner that was
essential to the court’s judgment. Id. Federal courts apply the
preclusion law of the state where the judgment was rendered,
here Wisconsin. See 28 U.S.C. § 1738; Adams v. Adams, 738 F.3d
861, 865 (7th Cir. 2013). In Wisconsin there are two prerequi-
sites for issue preclusion to apply: (1) “the question of fact or
law that is sought to be precluded actually must have been
litigated in a previous action and [have been] necessary to the
judgment”; and (2) the court must determine “whether it is
fundamentally fair to employ issue preclusion given the cir-
cumstances of the particular case at hand.” First Weber Grp.,
Inc. v. Horsfall, 738 F.3d 767, 773 (7th Cir. 2013) (alteration in
original) (quoting Mrozek v. Intra Fin. Corp., 699 N.W.2d 54, 61
(Wis. 2005)).
     To start, Champagne was not an adversary in the WERC
proceeding, meaning she was not aﬀorded an opportunity to
litigate the issues plaintiﬀ raised there. Furthermore, there
was no identity of issues that were actually litigated. Chair-
man Scott opined that Champagne’s descriptions of why she
disciplined plaintiﬀ more harshly than Korte were not credi-
ble, but he did so in the context of deciding whether plaintiﬀ’s
discharge was supported by “just cause” under Wisconsin
No. 18-2561                                                    25

civil service laws and whether the DOC’s position was “sub-
stantially justiﬁed.” Chairman Scott was not considering the
precise issue of pretext—whether the employer lied to cover
up a discriminatory purpose. Finally, plaintiﬀ did not carry
his burden of proving that (despite the above issues) preclu-
sion here would be “fundamentally fair.” See Paige K.B. ex rel.
Peterson v. Steven G.B., 594 N.W.2d 370, 375 (Wis. 1999). Issue
preclusion does not apply here.
        ii.   Champagne’s Explanations
   As evidence of pretext, plaintiﬀ notes that Champagne’s
reasoning for discharging him has shifted over time, and that
the latest explanation—that his use of force was more serious
than Korte’s—ﬁrst surfaced at summary judgment.
    At her deposition on July 21, 2015, Champagne explained
why, within a one-month span, she suspended Korte for one
day but terminated plaintiﬀ after both oﬃcers used force on
inmates. She said: “[Korte] provide[d] information in the re-
port as to what happened,” notiﬁed a supervisor, and oﬀered
the inmate medical attention. Then, at the WERC hearing on
August 12, 2015, Champagne gave new reasons for her deci-
sions: Korte “recognized that he was not following our proto-
cols,” he “stopped his behavior and brought it to light with
his colleagues to make sure they were informed,” he “re-
moved himself from the situation,” he “informed the inmate
of his rights in relation to grieving it,” and plaintiﬀ waited ﬁf-
teen minutes before reporting his use of force to a supervisor.
In the declaration she ﬁled in this lawsuit on March 2, 2018,
she stated: “It is my opinion that the gravity of the force Korte
used was not the same as the force [plaintiﬀ] used” because
“Korte was verbalizing with the inmate,” he “disengaged” af-
26                                                   No. 18-2561

ter using force, he “admitted almost immediately that his be-
havior was not appropriate,” and he “immediately reported
the incident”; plaintiﬀ “has never, to my knowledge, recog-
nized that his conduct was wrong.” Finally, at her deposition
on March 15, 2018, Champagne both restated some reasons
she had previously given—Korte immediately informed his
colleagues and supervisor, oﬀered the inmate medical assis-
tance, and told the inmate that he could write a grievance or
a complaint, while plaintiﬀ did not take any of those steps—
and she also added a new reason: plaintiﬀ used force without
provocation while Korte used force after provocation.
    We agree with plaintiﬀ’s position. A reasonable jury could
conclude that Champagne’s evolving explanations support
an inference of pretext. See Castro v. DeVry Univ., Inc., 786 F.3d
559, 577 (7th Cir. 2015) (“As a general rule, a reasonable trier
of fact can infer pretext from an employer’s shifting or incon-
sistent explanations.”). Indeed, Chairman Scott, writing on
behalf of an independent agency, characterized Champagne’s
ever-changing reasoning as “less than convincing” and “non-
sensical.”
    Another problem with Champagne’s reasoning, in our
view, is that it is founded on incorrect factual premises. Based
on the undisputed record: Korte did not ﬁll out an incident
report, plaintiﬀ did; and Korte did not notify a supervisor
about his use of force, plaintiﬀ did. Additionally, Champagne
said the basis for her belief that Korte immediately notiﬁed
colleagues, oﬀered the inmate medical assistance, and in-
formed the inmate of his right to ﬁle a grievance, was that
such information appeared in the documents from the per-
sonnel investigation. This belief was unfounded. None of the
documents in the personnel investigation indicate that Korte
No. 18-2561                                                  27

did those things. By contrast, plaintiﬀ notiﬁed the supervisor
as soon as he arrived on duty after the incident. Furthermore,
plaintiﬀ asserts (and we accept as true) that he verbally of-
fered medical assistance to the inmate, but the inmate de-
clined it. And ﬁnally, plaintiﬀ says he was not trained to ad-
vise inmates of their right to ﬁle a grievance after a use of
force; it was his understanding that the supervisor would pro-
vide this information. If Champagne’s logic about what an of-
ﬁcer can do in mitigation before, during, and after a use of
force had been applied accurately to the facts in the record,
plaintiﬀ should have been given more credit in the review of
his misconduct. Instead, Champagne appears to have given
Korte the beneﬁt of the doubt while depriving plaintiﬀ of his
share.
    Defendants respond that Champagne’s testimony, even if
based on incorrect factual premises, is not evidence that she
is lying about the reason she decided to terminate plaintiﬀ.
And defendants attempt to focus the court’s attention on the
reasons Champagne gave in plaintiﬀ’s discharge letter, noting
that those reasons “are consistent with the video and at least
ten other people.” But as Chairman Scott opined, “[t]he video
is at best inconclusive as to whether the raising of Haro’s arms
signaled an attempt to initiate a ﬁght or whether the ‘target
glance’ occurred.” And we do not agree with the premise of
defendants’ argument—that because other people believed
that plaintiﬀ used excessive force, Champagne’s decision to
terminate plaintiﬀ could not have been discriminatory. A rea-
sonable jury could ﬁnd that Champagne’s reasoning was too
detached from the actual facts involved in the two uses of
force. From this ﬁnding, a reasonable jury could infer that
Champagne’s proﬀered reasons were pretextual.
28                                                   No. 18-2561

        iii.   The Falsiﬁcation Charge
    As further evidence of pretext, plaintiﬀ raises the issue of
defendants’ decision to charge him with falsifying documents
when defendants did not bring the same charge against Korte.
Plaintiﬀ had begun ﬁlling out an incident report before in-
forming Grady about his use of force, and he completed that
form before the end of his shift. He received the falsifying doc-
uments charge because defendants believed there were dis-
crepancies between his descriptions in the incident report and
what they saw in the video. By contrast, Korte wrote a learn-
ing instruction instead of ﬁlling out an incident report, and
not once did he describe his use of force in that learning in-
struction. Defendants did not charge Korte with falsiﬁcation
because he told the personnel investigators that he did not re-
member using force on the inmate, and Champagne believed
that response was truthful. Bambrough also indicated she was
not concerned by Korte’s response.
     It is diﬃcult to square defendants’ mistrust of plaintiﬀ’s
reporting when they easily accepted Korte’s reporting despite
its similar ﬂaws. As we noted above, the video does not estab-
lish what exactly transpired between plaintiﬀ and Haro—the
video does not record who said what to whom or when, and
the video does not clearly show what subtle movements
plaintiﬀ or Haro made. Such details would be necessary to
evaluate whether plaintiﬀ falsely reported what prompted
him to use force and the way in which he used force. It is de-
fendants’ prerogative to evaluate the veracity of their em-
ployee’s narratives, but where defendants do so inconsist-
ently, red ﬂags arise. See Loudermilk v. Best Pallet Co., 636 F.3d
312, 315 (7th Cir. 2011) (“[A]n employer who advances a ﬁshy
reason takes the risk that disbelief of the reason will support
No. 18-2561                                                    29

an inference that it is a pretext for discrimination.”). A reason-
able jury could conclude that defendants charged plaintiﬀ
with falsiﬁcation because of his race or national origin, not be-
cause defendants truly believed that plaintiﬀ was intention-
ally inaccurate in his reporting of his use of force.
                         *      *      *
    For the foregoing reasons, we agree that plaintiﬀ raised a
triable issue of fact as to whether the nondiscriminatory rea-
sons defendants gave for terminating plaintiﬀ were pre-
textual, and whether the real reason he did not receive a one-
day suspension—or some other punishment short of dis-
charge—was because he is Latino and a Brazilian citizen. As
a result, we reverse the district court’s award of summary
judgment to the DOC on plaintiﬀ’s Title VII claim and to
Champagne on plaintiﬀ’s equal protection claim brought un-
der § 1983.
    We do not reach the same conclusion as to Bambrough and
Hicks because other than noting that they were each actors at
diﬀerent points in the personnel investigation, plaintiﬀ did
not develop any arguments about their personal involvement
in the decision to discharge him. Therefore, we aﬃrm the dis-
trict court’s decision to award summary judgment to Bam-
brough and Hicks. See Carmody v. Bd. of Trs. of Univ. of Ill., 893
F.3d 397, 402–03 (7th Cir. 2018) (liability under § 1983 requires
evidence of personal involvement in the alleged discrimina-
tion).
   B. Eleventh Amendment
   Turning next to plaintiﬀ’s equal protection allegations
against the DOC, defendants argue that the Eleventh Amend-
ment immunizes them from claims brought pursuant to
30                                                             No. 18-2561

§ 1983. While defendants raise this argument for the ﬁrst time
on appeal, we may forgive the waiver of an Eleventh Amend-
ment defense given that the defense is based on comity. Hig-
gins v. Mississippi, 217 F.3d 951, 953–54 (7th Cir. 2000). “The
Eleventh Amendment bars private litigants’ suits against non-
consenting states in federal courts, with the exception of
causes of action where Congress has abrogated the states’ tra-
ditional immunity through its powers under the Fourteenth
Amendment.” Joseph v. Bd. of Regents of Univ. of Wis. Sys., 432
F.3d 746, 748 (7th Cir. 2005). This immunity extends to state
agencies and state oﬃcials in their oﬃcial capacities. Id. There
is no dispute that the DOC is a nonconsenting state agency,
and Congress has not abrogated Wisconsin’s Eleventh
Amendment immunity for plaintiﬀ’s claims brought pursu-
ant to § 1983. 14 Therefore, the Eleventh Amendment bars
plaintiﬀ’s equal protection claim against the DOC. 15
     C. Qualiﬁed Immunity
   Finally, though the individual defendants did not assert a
qualiﬁed immunity defense in their motion for summary


     14Congress has abrogated state sovereign immunity with respect to
Title VII. See Carmody, 893 F.3d at 403 (citing Fitzpatrick v. Bitzer, 427 U.S.
445, 456 (1976)). Thus, the Eleventh Amendment does not bar plaintiff’s
Title VII claims.
     15Defendants also argue that plaintiff may not pursue his equal pro-
tection claim against the DOC because it is not a “person” under § 1983.
See Duncan v. State of Wis. Dep’t of Health & Family Servs., 166 F.3d 930, 935
(7th Cir. 1999) (“[N]either the state agency itself nor the state employees
in their official capacity can be sued for retrospective monetary relief, for
the simple reason that the state is not a ‘person’ for purposes of 42 U.S.C.
§ 1983.”). We agree this is an alternate basis from which we may affirm the
district court’s summary judgment decision as to this claim (Count III).
No. 18-2561                                                     31

judgment, they did raise it in their answer to plaintiﬀ’s second
amended complaint. Plaintiﬀ does not challenge their ability
to raise this defense on appeal. As Champagne is the only re-
maining individual defendant, we need only consider
whether qualiﬁed immunity shields her from liability on
plaintiﬀ’s equal protection claim.
    Qualiﬁed immunity protects an oﬃcial from money dam-
ages “unless a plaintiﬀ pleads facts showing (1) that the oﬃ-
cial violated a statutory or constitutional right, and (2) that the
right was ‘clearly established’ at the time of the challenged
conduct.” Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011). A right
is clearly established when existing precedent places it “be-
yond debate.” White v. Pauly, 137 S. Ct. 548, 551 (2017) (quot-
ing Mullenix v. Luna, 136 S. Ct. 305, 308 (2015)). In short, “im-
munity protects ‘all but the plainly incompetent or those who
knowingly violate the law.’” Id. (quoting Mullenix, 136 S. Ct.
at 308).
    Defendants argue that not a single case existed as of De-
cember 2014, when Champagne decided to terminate plain-
tiﬀ, that would have alerted her that this scenario was uncon-
stitutional. We disagree. Plaintiﬀ presented suﬃcient evi-
dence such that a reasonable jury could ﬁnd that Champagne
terminated plaintiﬀ because of his race and national origin.
And if a jury draws that inference, it is of course true that
Champagne’s actions would violate clearly established law. It
is well-established that terminating an employee on the basis
of his protected status—including race or national origin—vi-
olates the Equal Protection Clause of the Fourteenth Amend-
ment. Cf. Lauderdale, 876 F.3d at 909 (citing Hayden ex rel. A.H.
v. Greensburg Cmty. Sch. Corp., 743 F.3d 569, 577 (7th Cir. 2014);
32                                                    No. 18-2561

Burks v. Wis. Dep't of Transp., 464 F.3d 744 (7th Cir. 2006)); Cole-
man, 667 F.3d at 859. Therefore, qualiﬁed immunity does not
shield Champagne from liability here.
                         III. Conclusion
    For the foregoing reasons, we AFFIRM in part and REVERSE
and REMAND in part the judgment of the district court. We af-
firm the district court’s decision to award summary judgment
to Bambrough and Hicks on plaintiff’s claims brought pursu-
ant to § 1983 (Count II); to the DOC on plaintiff’s claims
brought pursuant to § 1983 (Count III); and to all defendants
on plaintiff’s § 1981 claim (Count IV). But we reverse and re-
mand the district court’s decision involving plaintiff’s Title
VII claim against the DOC (Count I) and equal protection
claim against Champagne brought under § 1983 (Count II).